NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2602-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GREGORY A. JEAN-BAPTISTE, a/k/a
GREGORY JEAN BAPTIST, GU JEAN,
GREGORY BAPTITE, GREGORY
BAPISTE, GREGORY JEAN,
GREGORY JEAN-BAPISTE,
GREGORY A. BAPTISTE, GREGORY J.
BAPTISTE, GREGORY A. JEAN,
GREGORY JEANBAPTISTE,
GREGORY JEAN BAPTIST, and
GREGORY A. JEANBAPTISTE,

     Defendant-Appellant.
__________________________________

                    Submitted September 25, 2019 – Decided August 14, 2020

                    Before Judges Fuentes, Haas, and Enright.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment Nos.14-03-
                    0457 and 15-01-0135.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Molly O'Donnell Meng, Assistant Deputy
            Public Defender, of counsel and on the brief).

            Christopher J. Gramiccioni, Monmouth County
            Prosecutor, attorney for respondent (Ian David Brater,
            Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

      On June 29, 2013, City of Asbury Park Police Detectives arrested

defendant Gregory A. Jean-Baptiste1 and charged him with possession of heroin

with intent to distribute. On March 12, 2014, a Monmouth County Grand Jury

returned Indictment No. 14-03-0457 charging defendant with third degree

possession of heroin, N.J.S.A. 2C:35-10(a)(1) (Count One); third degree

possession of heroin with intent to distribute, N.J.S.A. 2C:35-5(b)(3) (Count

Two); third degree possession of heroin with intent to distribute within 1000

feet of school property, N.J.S.A. 2C:35-7 (Count Three); and second degree

possession of heroin with intent to distribute within 500 feet of a public housing

facility, N.J.S.A. 2C:35-7.1 (Count Four).




1
  Asbury Park detectives also arrested Spagnoli Etienne, and he was indicted as
a codefendant on these same charges. Along with defendant, Etienne challenged
the constitutionality of the search before the trial court. However, he is not part
of this appeal.
                                                                           A-2602-17T4
                                        2
      On January 26, 2015, a Monmouth County Grand Jury returned Indictment

No. 15-01-0135 charging defendant with third degree possession of heroin,

N.J.S.A. 2C:35-10(a)(1) (Count Five); second degree possession of heroin, in a

quantity of one half ounce or more, with intent to distribute, N.J.S.A. 2C:35-

5(b)(2) (Count Six); third degree possession of heroin with intent to distribute

within 1000 feet of school property, N.J.S.A. 2C:35-7 (Count Seven); and

second degree possession of heroin with intent to distribute within 500 feet of a

public park, N.J.S.A. 2C:35-7.1 (Count Eight).

      Defendant filed two separate motions to suppress the evidence seized by

the police officers who conducted the warrantless searches of the two motor

vehicles. The judge assigned to adjudicate the motion to suppress the charges

in Indictment No. 14-03-0457 conducted an evidentiary hearing over two

nonsequential days in June and August 2016. The State presented the testimony

of Asbury Park Detective Joseph Spallina and moved into evidence nine

documentary exhibits. Defendant did not call any witnesses.

      At the conclusion of the evidentiary hearing, the motion judge found the

police officers arrested defendant at the scene after discovering two outstanding

warrants for failure to pay child support. While in the process of handcuffing

defendant, Detective Spallina testified he saw "paper folds stamped in red and


                                                                         A-2602-17T4
                                       3
blue ink" through the bottom of a Huggies® box located inside the motor

vehicle. Spallina described this part of the Huggies® box as "more or less

translucent." Based on his training and experience, Spallina recognized these

paper folds as packaging used for the distribution of heroin. The judge found

defendant knowingly and willingly acknowledged possession of the heroin.

Codefendant Etienne, who was seated in the driver-seat of the car, knowingly

and willingly signed a consent form authorizing the police officers to search the

vehicle. The motion judge noted that his findings were based, in large part, on

the credibility of Detective Spallina's testimony.

      Conversely, the judge assigned to adjudicate defendant's motion to

suppress the evidence related to Indictment No. 14-03-0457 denied the motion

without conducting an evidentiary hearing. Defendant disputed the veracity of

Darius Anderson, the State's informant who provided the "tip" which led the

police to pull behind a lawfully parked car, activate their emergency lights, order

defendant and his sister, Nathalie Jean-Baptiste, to step out of the car, and frisk

them. Defendant argues he was denied the right to challenge the underlying

factual account provided by Darius Anderson that led the police officers to this

presumptively unconstitutional encounter.




                                                                           A-2602-17T4
                                        4
      Relying only on information provided by Anderson, the police officers at

the scene obtained Nathalie's2 consent to search the vehicle. Inside the car's

glove compartment, the officers found a large clear plastic bag with "numerous

glassine baggies containing a brownish powdery substance," which the officers

recognized as heroin. These "baggies" were banded together in packages of ten.

Defendant challenged the validity of his sister's consent because she was not the

owner of the car. He also wanted to question Anderson at an evidentiary hearing

to determine whether the information he provided was sufficiently reliable to

justify his warrantless detention by the police.

      The judge denied defendant's request for an evidentiary hearing. He gave

the following explanation in support of this decision:

            In this [c]ourt's view, the defendant's counterstatement
            of fact does not establish a dispute of material fact. The
            statement about the informant or Darius Anderson
            being unreliable, without further illustration as to why
            the information provided in this dispute is unreliable,
            does not create a dispute that meets the standard of
            materiality. Merely stating that the informant is
            unreliable, does not create a factual dispute with regard
            to the information provided by the informant.
            Moreover, because reliability is a conclusion drawn
            from the body of facts, rather than the fact itself, it
            cannot be a dispute of fact in this [c]ourt's view.


2
 Because this witness has the same last name as defendant, we will refer to her
using her first name. We do not intend any disrespect.
                                                                         A-2602-17T4
                                        5
      The trial on the charges in Indictment 14-03-0457 began on April 12,

2017. The record reflects that "in the middle of jury selection," the prosecutor

informed the trial judge that defendant had decided to enter an "open-ended"

guilty plea to all the charges in both indictments. The prosecutor explained that

because this was an open-plea, "there is no sentence that the [S]tate will

recommend." However, at the time of sentencing, the State would petition the

court that the sentences imposed on the two separate indictments run

consecutively. The prosecutor also stated that if defendant provided a factual

basis that exculpate Spagnoli Etienne in the charges reflected in Indictment 14 -

03-0457, and his sister Nathalie as to Indictment 15-01-0135, the State would

move to dismiss the charges against them at the time of sentencing. 3

      The record also includes the following exchange between the trial judge

and defendant:

            THE COURT: You know, therefore, the plea agreement
            here . . . there’s really no plea agreement. You’re
            pleading open, open-ended to all of these . . . charges.
            So, the sentencing decision is left to the sound
            discretion of the [c]ourt. . . . [T]here are no guarantees,
            there are no promises . . . from the prosecutor in
            exchange for your plea. You’re pleading open. And
            there are no other promises in any way, shape or form.

3
 The record of the plea hearing the court conducted thereafter shows defendant
provided a factual basis as to both indictments sufficient to exculpate Etienne
and his sister Nathalie, to the satisfaction of the prosecutor.
                                                                          A-2602-17T4
                                        6
           You’re pleading open to each one of these charges;
           correct, sir?

           DEFENDANT: Yes.

           THE COURT: And do you understand that . . . at the
           time of sentencing, the [c]ourt will read the pre-
           sentence report, will consider any submissions of the
           parties, and will determine the appropriate ultimate
           dispositions of each one of these matters at that time.
           Do you understand that?

           DEFENDANT: Yes.

           THE COURT: So, no one has suggested to you . . . any
           particular outcome. You understand that this will be
           decided on the day of sentencing; correct?

           DEFENDANT: Yes.

      Against this record, defendant raises the following arguments in this

appeal.

           POINT I

           THE ORDER DENYING DEFENDANT'S MOTION
           TO SUPPRESS EVIDENCE SEIZED WITHOUT A
           WARRANT IN INDICTMENT 15-01-00135-I,
           ENTERED WITHOUT A HEARING ON THE
           MERITS OR A STATEMENT OF REASONS IN
           SUPPORT THEREOF, MUST BE REVERSED
           BECAUSE A) THE DRIVER'S CONSENT TO
           SEARCH THE CAR WAS TAINTED BY THE
           UNLAWFUL STOP AND FRISK THAT PRECEDED
           IT AND, B) THE OFFICERS DID NOT HAVE
           REASONABLE SUSPICION TO BELIEVE THAT
           THERE WERE DRUGS IN THE CAR WHEN THEY

                                                                     A-2602-17T4
                                     7
            ASKED FOR CONSENT TO SEARCH. IN THE
            ALTERNATIVE, A REMAND IS REQUIRED FOR A
            HEARING ON THE MERITS.

                  a. The Driver's Consent To Search The Car
                  Was Tainted By The Unlawful Stop and
                  Frisk That Preceded it.

                  b. The Officers Did Not Have Reasonable
                  Suspicion To Believe That There Were
                  Drugs In The Car When They Asked for
                  Consent to Search, In Violation of State v.
                  Carty.

            POINT II

            SUPPRESSION    OF    THE   EVIDENCE   IN
            INDICTMENT 14-03-00457-I IS REQUIRED
            BECAUSE THE STATE FAILED TO PROVE THAT
            THE PLAIN-VIEW EXCEPTION JUSTIFIED
            OFFICER SPALLINA'S SEIZURE AND SEARCH OF
            THE HUGGIES[®] BOX.

            POINT III

            IN THE ALTERNATIVE, BOTH MATTERS MUST
            BE REMANDED FOR RESENTENCING BECAUSE
            THE TRIAL COURT IMPROPERLY DOUBLE-
            COUNTED DEFENDANT'S PRIOR RECORD.

      Rule 3:5-7(c) provides that "[i]f material facts are disputed, testimony

thereon shall be taken in open court." The two indictments were assigned to two

separate judges. With respect to Indictment 15-01-0135, we agree that the judge

erred in denying defendant's motion to suppress without conducting an


                                                                       A-2602-17T4
                                      8
evidentiary hearing. Defendant had a right to question Anderson under oath in

order to challenge the reasonableness of the information he provided to the

police.

      However, with respect to Indictment 14-03-0457, we are satisfied that the

judge assigned to adjudicate defendant's motion to suppress adhered to the

requirements of Rule 3:5-7(c). The judge conducted an evidentiary hearing and

found the testimony of the State's witness credible. No other witnesses testified.

Based on this record, the judge found the arresting officer properly seized the

heroin he saw inside a translucent baby wipes box based on the plain view

doctrine.

                             Indictment 15-01-0135

      In this case, the judge accepted at face value the unsworn facts provided

by the State in its brief opposing defendant's motion to suppress. On October

21, 2014, police officers from the Lake Como and Manasquan Police

Departments received information from a confidential informant (CI) that he/she

had arranged to buy a quantity of heroin from a man identified only as "D." The

police thereafter identified "D" as Darius Anderson. The CI planned to meet

Anderson at a Sunrise Food Store, a place they had used for this purpose on a

prior occasion. The police officers accompanied the CI to the store where he/she


                                                                          A-2602-17T4
                                        9
identified Anderson as the alleged seller. The officers witnessed Anderson leave

the store carrying a green backpack and accompanied by another man

subsequently identified as Michael Torro.

        Manasquan Police Department Patrolman Nicholas Norcia and Detective

Phil Bohrman approached the two men and asked them for identification.

According to the State, Anderson was initially uncooperative and pulled away

from Norcia.      While other police officers "assisted" Norcia in detaining

Anderson, Norcia noticed an orange capped needle protruding from Anderson's

backpack, as the latter attempted to retrieve his identification. When the police

searched the backpack, they found approximately two thousand glassine baggies

containing heroin.

        The officers arrested Anderson for possession of heroin and other related

charges. While at the Manasquan Police Station, Anderson waived his Miranda4

rights and claimed the heroin in the backpack belonged to a man he knew only

as "H," subsequently identified as defendant Jean-Baptiste. According to the

State, Anderson claimed he owed defendant $9000 and was forced to do

whatever defendant told him to do until he paid the debt. Anderson also alleged

that defendant asked him to hold the heroin due to something that "went down"


4
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                         A-2602-17T4
                                       10
a couple of weeks earlier in Asbury Park. Finally, Anderson told the Manasquan

police that defendant was a gang member and carried a handgun.

      Without hearing this directly from Anderson under oath and subject to

cross-examination, the motion judge accepted as competent evidence the

following account:

            Anderson was able to confirm this by showing
            Detective Phil Bohrman of the Lake Como Police
            Department text messages sent that day between him
            and the person identified as H scheduling the heroin
            exchange. Anderson offered to help the police by
            continuing to communicate with H via text message to
            arrange the heroin exchange. Anderson told the police
            that he would be able to identify H on sight. Anderson
            also stated that H is associated with a teal, light blue
            sports utility vehicle, SUV, which he either drives or is
            the passenger.

               ....

            Through a series of text messages, it was arranged that
            H would meet Anderson in the 400 block of 18th
            Avenue in Lake Como near two local bars . . . .
            Anderson identified H's vehicle for Sergeant
            Kleinknecht pointing to the light colored Toyota SUV
            that had stopped at the curb just on the south side of
            18th Avenue between Briarwood Road and Pine
            Terrace. The female driver of the Toyota had also
            turned off its headlights. Sergeant Kleinknecht and
            Anderson could see that there was a male front seat
            passenger in the Toyota. Anderson identified him as H.




                                                                        A-2602-17T4
                                      11
      On January 20, 2017, defendant, his counsel, and an assistant prosecutor

from the Monmouth County Prosecutor's Office appeared before the judge

assigned to decide defendant's motion to suppress evidence related to Indictment

15-01-0135. The judge characterized the proceeding as "a hearing . . . to

determine whether a hearing . . . [for] the taking of testimony is necessary." The

prosecutor argued that an evidentiary hearing was not necessary because defense

counsel only challenged two issues of fact: (1) the reliability of Darius

Anderson; and (2) the consent to search the vehicle where the police found the

heroin in this case was not signed by the car's owner.

      The prosecutor apprised the judge and defense counsel that the State

stipulated that: (1) the consent to search the car was signed by someone other

than the owner of the vehicle; and (2) the police officers who arrested defendant

relied on information provided by Anderson to identify defendant as being in

possession of heroin. The State also did not dispute that Anderson "having been

caught with a lot of heroin . . . had the motivation to do whatever he was going

to do." Defense counsel argued that he nevertheless wanted to question the

informant under oath "to establish that Mr. Anderson is even less reliable than

the circumstances and the discovery would suggest."




                                                                          A-2602-17T4
                                       12
        The motion judge denied defendant's application for an evidentiary

hearing because

              defendant's counterstatement of fact does not establish
              a dispute of material fact. The statement about the
              informant or Darius Anderson being unreliable, without
              further illustration as to why the information provided
              in this dispute is unreliable, does not create a dispute
              that meets the standard of materiality. Merely stating
              that the informant is unreliable, does not create a
              factual dispute with regard to the information provided
              by the informant.

        We disagree with the judge's legal conclusion.              Under these

circumstances, defendant had the right under Rule 3:5-7(c) to question

Anderson's veracity as well as the reliability of the information he provided to

the police to assuage the penal consequences of his own criminal activities.

State v. Williams, 364 N.J. Super. 23, 32 (App. Div. 2003). Defendant was

targeted by the police and subjected to a Terry5 stop based only on Anderson's

allegations, which the State concedes were tainted by his desire to minimize his

own criminal activities. In Williams, we noted the inherent deficiencies in a

situation similar to the one we confront here:

              No identifying information susceptible to confirmation
              was supplied by the informant, and no suspicious
              conduct on the part of [the] defendant or his companion
              occurred. None of the police officers had prior

5
Terry v. Ohio, 392 U.S. 1, 21-22 (1968).
                                                                         A-2602-17T4
                                        13
            knowledge of [the defendant] or his allegedly illegal
            doings. Thus the constitutionality of the police's
            conduct depends solely upon the reliability and
            sufficiency of the information that the informant
            provided.

            [Williams, 364 N.J. Super. at 31.]

      Here, the motion judge likewise relied on unchallenged information

provided by Anderson that was not subject to independent confirmation. The

police officers at the scene did not see any suspicious activity on the part of

defendant or his sister before approaching their car with emergency lights,

demanding they step out of the vehicle, subjecting them to a Terry search, and

requesting Nathalie's consent to search the car.        As in Williams, the

constitutionality of the police's conduct under these circumstances depends

solely upon the reliability and sufficiency of the information provided by

Anderson, which could be evaluated only after assessing the credibility of

Anderson's testimony in an evidentiary hearing.

                         Indictment No. 14-03-0457

      The judge assigned to adjudicate defendant's motion to suppress the

evidence seized in this case conducted an evidentiary hearing over a two-day

period. Asbury Park Detective Joseph Spallina testified that on June 29, 2013,

he was assigned to "The Street Crimes Unit," which he described as "a proactive


                                                                       A-2602-17T4
                                     14
unit" assigned to patrol areas of the City known to be centers for the distribution

of illegal narcotics. The officers assigned to this unit work in plain clothes and

travel in unmarked police vehicles. However, they also wear easily recognizable

insignia that identifies them as police officers.

      At approximately 7:00 p.m. that day, Spallina was in the front passenger

seat of a patrolling vehicle when he saw a parked brown or maroon Hyundai and

recognized defendant as the person standing at the vehicle's driver-side window.

He testified that he identified defendant as Gregory Jean-Baptiste based upon

his "numerous dealings" with him throughout the course of his nine-year career

with the Asbury Park Police Department. Spallina knew that defendant had two

outstanding arrest warrants for failure to pay child support.6

      Spallina decided to execute the warrants and arrest defendant. He asked

the driver of the police car to pull up to and park next to the Hyundai. When

Spallina was approximately a block away from defendant, he saw that

defendant's hands were resting on the Hyundai's doorsill. When the police car

stopped adjacent to the Hyundai, Spallina testified that defendant

            observed me. He looked back at a couple of . . . guys
            that were sitting on a porch on the west side of the
            street, put something inside the car, which again I

6
  The State marked for identification the two arrest warrants issued against
defendant by the Family Part for failure to pay child support.
                                                                           A-2602-17T4
                                        15
            couldn’t see what it was at that point, and then turned
            around and basically, you know, put his back or his
            backside on the driver’s door.

       Spallina stepped out of the police vehicle and advised defendant that he

was under arrest for his outstanding child support warrants. After he handcuffed

defendant, Spallina recognized the man who was seated behind the steering

wheel of the Hyundai as Spagnoli Etienne. As a precautionary measure, Spallina

asked Etienne to place his hands where he could see them. At this point, Spallina

purposely looked into the interior of the Hyundai. Earlier, he noticed defendant

quickly moved his hands in and out of the car. He explained: "I wasn’t sure

what he had placed under there, maybe a weapon, maybe some other type of

inanimate object or some type of contraband." However, the object was simply

a Huggies® brand baby wipes container turned over on its side and resting on

Etienne's lap.

      Spallina asked Etienne to step out of the car. After Etienne complied, he

was able to see through the bottom of the Huggies® box, which was missing

sticker, caused one area of the container to be particularly translucent. Spallina

could see different colors inside the container, including red and blue, which

were not the color of baby wipes. Spallina recognized the colors and shapes as

the packages used by drug dealers to sell heroin.         Spallina explained: "I


                                                                          A-2602-17T4
                                       16
recognized them to be bundles of heroin, bags of heroin that are bundled up with

little rubber bands." At this point, he concluded he had probable cause to arrest

Etienne for possession of heroin. Spallina testified that as Etienne stepped out

of the Hyundai in response to his command, defendant spontaneously said:

"Why are you locking him up? That shit's mine."

      According to Spallina, once Etienne was outside the car he said: "You can

search my car, whatever you do, there—there's nothing in there." Spallina

testified that before acting on Etienne's invitation, he read Etienne his Miranda

rights and asked him to complete and sign a consent form authorizing the police

officers to search the Hyundai. Etienne signed the consent to search form and

initialed the Miranda rights warning card. A search of the Hyundai did not

reveal any additional contraband.

      A police transport vehicle took defendant and Etienne to the Asbury Park

Police Headquarters. Spallina testified that in the course of the booking process,

defendant again spontaneously stated that the heroin inside the baby wipes

container belonged to him, not Etienne. He provided the following account of

what occurred:

            Q. Okay. And once both gentlemen are arrested and
            taken to headquarters, do you subsequent[ly] speak
            with Mr. Jean-Baptiste?


                                                                          A-2602-17T4
                                       17
            A. Yes.

            Q. Okay. And was he advised of his Miranda rights?

            A. He was.

            Q. Okay. Did he make any statements prior to you
            bringing him into an interview room at headquarters?

            A. He did. During the booking process. And by the
            booking process, I mean when we arrest someone, we
            have to take their fingerprints if it’s an indictable
            charge, photograph them for an updated photograph,
            and we have to do an arrest report. And during this
            process, I was interrupted multiple times by Mr. Jean-
            Baptiste stating, you know, the heroin was his and why
            did we lock up Mr. Etienne, and he wanted to take the
            weight for it. And each time, I advised him that I . . .
            couldn’t speak to him, I didn’t want to speak to him,
            nor could I without advising him of his Miranda rights,
            and after two or three times, he allowed me to finish the
            process.

            [(emphasis added).]

      Spallina testified he began to interrogate defendant only after defendant

read and acknowledged in writing that he understood his Miranda rights and

knowingly and voluntarily agreed to waive these rights. In the course of this

interrogation, defendant again affirmed that he owned and exclusively possessed

the heroin found inside the baby wipes container. During the February 26, 2016

evidentiary hearing, the State played a DVD recording of defendant's custodial

interrogation conducted by Spallina.

                                                                        A-2602-17T4
                                       18
      Our standard of review from an evidentiary hearing ruling upholding the

admissibility of evidence seized by the State is well-settled. As the Supreme

Court recently reaffirmed:

            Deference is especially appropriate 'when the evidence
            is largely testimonial and involves questions of
            credibility.' That is so because an appellate court's
            review of a cold record is no substitute for the trial
            court's opportunity to hear and see the witnesses who
            testified on the stand. We may not overturn the trial
            court's fact[-]findings unless we conclude that those
            findings are 'manifestly unsupported' by the 'reasonably
            credible evidence' in the record.

            [Balducci v. Cige, 240 N.J. 574, 594-595 (2020)
            (internal citations omitted).]

      Here, the motion judge made factual findings substantially based on his

assessment of the credibility of the only witness who testified at the evidentiary

hearing. The record supports those findings. We discern no legal basis to

disturb the judge's decision to deny defendant's motion to suppress.

      Finally, we reject defendant's argument that the motion judge erred when

he accepted the seizure and search of the Huggies® box under the plain view

doctrine. At the time Spallina made this observation in 2013, in order to admit

contraband evidence seized without a warrant under the plain view doctrine, our

Supreme Court required the judge to find the following facts: (1) the law

enforcement officer was lawfully in the area where he observed the evidence;

                                                                          A-2602-17T4
                                       19
(2) it was immediately apparent that the item observed was evidence of a crime

or contraband; and (3) the discovery of the evidence was inadvertent. State v.

Bruzzese, 94 N.J. 210, 236-38 (1983).7

      Here, the judge accepted as credible Spallina's testimony that the bottom

of the Huggies® box was "more or less translucent." This enabled Spallina to

see what appeared to be, based on his training and experience, folds of the type

used to package heroin. Based on the applicable deferential standard of review,

we discern no legal basis to disturb the judge's applicability of the plain view

doctrine. Cige, 240 N.J. at 594-95.

                                Recapitulation

      We hold the judge assigned to manage the charges in Indictment No. 15-

01-0135 erred in denying defendant's motion to suppress without conducting an

evidentiary hearing as required under Rule 3:5-7(c). We thus vacate defendant's

guilty plea and the sentence imposed by the court in this case, and remand the

matter for the trial court to conduct this evidentiary hearing. Wit h respect to



7
  In State v. Gonzales, 227 N.J. 77, 81 (2016), our Supreme Court decided to
adopt the United States Supreme Court's holding in Horton v. California, 496
U.S. 128, 130 (1990), which rejected the inadvertence prong of the plain-view
doctrine. However, the Gonzalez Court made clear that its holding was a new
rule of law in our State "and therefore must be applied prospectively." 227 N.J.
at 82.
                                                                        A-2602-17T4
                                      20
Indictment 14-03-0457, we affirm the judge's order denying defendant's motion

to suppress the evidence seized by the police officer under the plain view

doctrine.   Under these circumstances, defendant's argument regarding the

aggregate sentence imposed by the court is moot.

      Affirmed in part, reversed in part, and remanded. We do not retain

jurisdiction.




                                                                      A-2602-17T4
                                    21